Citation Nr: 1619878	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic renal disease, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1968 to April 1971. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the RO in St. Paul, Minnesota.  The Veteran timely appealed that decision. 

The Board remanded the claim on appeal in February 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that additional medical evidence was added to the Veteran's claims file after the issuance of the most recent supplemental statement of the case (SSOC). The Board recognizes that this medical evidence constitutes new evidence without a waiver of initial AOJ consideration.  As this evidence is either not pertinent to the issues being decided, or is cumulative or duplicative of evidence already considered by the AOJ, the Board concludes that a remand is not warranted.  See 38 C.F.R. §§ 19.37; 20.800; 20.1304 (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

Chronic renal disease is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected diabetes mellitus, type II. 




CONCLUSION OF LAW

The criteria for service connection for chronic renal disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a July 2009 letter, sent prior to the September 2009 rating decision, provided notice to the Veteran regarding the information and evidence needed to substantiate the claim for secondary service connection for chronic renal disease.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

Moreover, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records and various private treatment records, as well as the reports of three separate VA examinations.  The Board finds that no further action with respect to this claim, prior to appellate consideration, is required. 

In February 2015, the Board remanded the Veteran's claim for additional development, to include a VA examination. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In May 2015, the Veteran underwent a VA examination to address any aggravation of his chronic renal disease by his service-connected diabetes mellitus.  Thereafter, the issue decided herein was readjudicated in a June 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the Board's February 2015 remand orders.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issue adjudicated herein, and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Analysis

The Veteran contends that, as a result of his service-connected diabetes mellitus, type II, he has developed chronic renal disease.  Therefore, he asserts that service connection is warranted on a secondary basis. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes at the outset that the Veteran does not allege, nor does the record reflect, that he first manifested chronic renal disease during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis. In this regard, his service treatment records are silent for any complaints, treatment, or diagnoses referable to the Veteran's renal system.  Moreover, the Veteran's February 1971 separation examination report notes that clinical evaluation of all systems was normal.  Rather, the Veteran has claimed throughout his appeal that his chronic renal disease is secondary to his service-connected diabetes mellitus, type II.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

In this regard, the Board observes that the Veteran is currently service-connected for diabetes mellitus, type II, evaluated as 20 percent disabling.  Furthermore, the record reflects a current diagnosis of chronic renal disease.  Consequently, the only remaining inquiry is whether the Veteran's service-connected diabetes mellitus caused or aggravated his renal condition.

In October 2009, the Veteran underwent a VA examination.  At that time, the examiner was asked to opine as to the connection, if any, between the Veteran's renal disease and his diabetes mellitus.  The examiner found that the Veteran's renal disease was less likely than not caused by, or the result of, his diabetes mellitus.  As rationale, she opined that renal dysfunction is generally not present until diabetes has been present for a significant period of time.  The Veteran's diabetes mellitus diagnosis was relatively recent at that time.  The examiner also found that the Veteran's renal dysfunction was not aggravated by his diabetes mellitus, as it was relatively stable. 

In May 2010, the Veteran underwent another VA examination related to his diabetes mellitus, by the same VA provider.  At that time, the examiner indicated that the Veteran's chronic renal disease was not caused by, the result of, or aggravated by his diabetes mellitus.  As rationale, she indicated that the Veteran had documentation of renal dysfunction at the time of his diabetic diagnosis and that renal dysfunction is generally not present until diabetes has been present for a significant period of time.  She noted that the Veteran had documentation of a recent decrease in kidney function, which was likely related to the increased use of both ibuprofen and possibly a medication used to treat gout.  The examiner noted that the Veteran's kidney function had improved since the Veteran stopped taking ibuprofen and decreased his intake of the gout medication.  The examiner also indicated that there was no evidence that the Veteran's renal disease was permanently aggravated by his diabetes mellitus. 

In its February 2015 remand, the Board acknowledged the Veteran's claim that his chronic renal disease had worsened since the May 2010 examination and instructed the AOJ to obtain medical records and schedule the Veteran for an updated examination. 

In May 2015, the Veteran underwent a VA Kidney Conditions examination.  At that time, his diagnosis of chronic kidney disease was confirmed.  It was noted that the Veteran did not require regular dialysis, nor did he experience any signs or symptoms due to renal dysfunction.  He did not have hypertension and/or heart disease due to renal dysfunction, or caused by any kidney condition.  The Veteran had no history of urinary tract or kidney infections, or any neoplasm or metastases related to chronic kidney disease.  He had not had a kidney transplant.  

The examiner was asked to determine a baseline level of severity of the Veteran's chronic renal disease based up on medical evidence available prior to aggravation or the earliest medical evidence following aggravation of the disease by the Veteran's diabetes mellitus.  The examiner concluded that there had been no worsening of the Veteran's kidney function since the diagnosis of diabetes mellitus.  He found that there was no basis for aggravation.  

As rationale, the examiner noted that there was no indication of the development of diabetic nephropathy, as there was no increase in albumin or protein excretion in the Veteran's urine.  The presence of such, he noted, is the hallmark of kidney damage by diabetes.  The examiner noted that creatinine levels in the blood rise when kidney function decreases, and he noted that the Veteran did experience such an increase in February 2010.  However, the level returned to his baseline function soon after May 2010.  The examiner noted that temporary elevations in creatinine are common and the result of hydration status, blood pressure medications or acute illness.  Overall, yearly checks of the Veteran's creatinine have shown stable kidney function.  In fact, the examiner noted, the Veteran's kidney function at the time of the examination was better than the Veteran's baseline levels.  The Veteran's markers of kidney function did not worsen since his diagnosis of diabetes mellitus.  The examiner acknowledged that the Veteran was at risk for additional kidney disease due to diabetes mellitus, there was no evidence of aggravation at that time. 

Based on this evidence, the Board finds that the Veteran's claim for service connection must be denied.  The Board accords great probative weight to the opinions proffered by the VA examiners in May 2010 and May 2015.  While the October 2009 examiner did not support her conclusions concerning causation with supporting rationale, such deficiency was cured by her May 2010 addendum.  On the issue of aggravation, the Board finds that the May 2015 examination report was based on a review of all of the pertinent evidence of record.  The examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Notably, there is no contrary medical opinion of record.

To the extent that the Veteran himself asserts that his current renal disease resulted as secondary to his service-connected diabetes mellitus, the Board does not question the Veteran's sincerity in his belief that this condition is etiologically related to such a cause.  While he is certainly competent to provide information regarding symptoms and a medical history, there is no indication that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board accords his statements regarding the nature and etiology of his chronic renal disease no probative weight.

Even if the Veteran was competent to provide an etiological opinion, which laypersons are able to do in some instances, the Board finds that the reasoned conclusions of the medical professionals are more probative than the Veteran's assertions.  The medical professionals have training, experience, and expertise that the Veteran is not shown to have.  As such, his opinion is outweighed by the opinions provided by the VA examiners.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for chronic renal disease.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 


ORDER

Entitlement to service connection for chronic renal disease, to include as secondary to service-connected diabetes mellitus, is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


